DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-17, and 19-20 are pending in this application and have been examined on the merits. Claims 8 and 18 have been cancelled by the applicant.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/25/2022 and 08/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/08/2022, with respect to the specification objections and the 35 USC 112(d) claim rejections have been fully considered and are persuasive.  The specification objections and the 35 USC 112(d) claim rejection of claims 8 and 18 have been withdrawn. 
Applicant's arguments, see pp. 7-8, filed 07/08/2022, with respect to Calvani failing to teach “determining a current instantaneous heat release for a solid-fuel-based generator” have been fully considered but they are not persuasive. The examiner believes that the manually set caloric power and hourly steam production is the set parameter to which the sensed steam flow is compared to. The examiner has equated the instantaneous heat release with the sensed steam flow rate of the steam flow rate sensors (see the Non-Final Rejection, pg. 4, filed 03/09/2022). Additionally, Calvani discloses that the sensors detect values continuously which the examiner believes includes an “instantaneous” value as described by the applicant. For this reason, the argument with respect to Calvani failing to teach “determining a current instantaneous heat release for a solid-fuel-based generator” is not persuasive and the 35 USC 102 and 103 rejections are not withdrawn due to this argument.
Applicant’s arguments with respect to claim(s) 1-7, 9-17, and 19-20 with regards to novel amended language have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding independent claims 1 and 11, the applicant has amended the claims to include the novel limitations “based on at least two sensor values” with respect to the recorded instantaneous heat release, “received from a slow-speed controller comprising one of a steam flow controller and a steam pressure controller” with respect to the current firing rate demand, and “rapidly, with a closed-loop time constant of less than two minutes” with respect to adjusting and underfire air flow”. This novel language was not previously presented in independent claims 1 and 11 or any of the claims that depend on claims 1 and 11. The novel limitations change the scope of the claims enough to warrant a new ground of rejection. Dependent claims 2-7, 9-10, 11-17, and 19-20 include the novel limitations since they depend on claims 1 and 11. For these reasons, the arguments with respect to claims 1-7, 9-17, and 19-20 with regards to novel amended language are considered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/191865 (referred to as Calvani) in view of US 2010/0154304 (referred to as Tsangaris).
Regarding claim 1, Calvani discloses a method for modulating a solid-fuel-based combustion process (see pg.1, para. 1), comprising: determining, at a virtual sensor (data matrix Z01 as disclosed on pg. 11, para. 3), a current instantaneous heat release for a solid-fuel-based heat generator (steam sensors RV records steam production which determines the thermal potentiality of the furnace. See pg. 4, paras. 3-4); comparing the current instantaneous heat release to a current firing rate demand (Fig. 3a and pg. 13, para. 4 to pg. 5, para. 1 disclose a controller comparing the sensed steam flow rate to an input desired steam flow rate which indicate the heat release and firing rate demand respectively); and when the current instantaneous heat release does not correspond to the current firing rate demand, adjusting an underfire air flow of the heat generator (see Fig. 4 and pg. 11, para. 3 to pg. 12, para. 1. Pg. 9, para. 2 discloses the primary air adjustment assembly having an underfire air flow supply).
Calvani does not explicitly disclose a configuration of a controller with a closed-loop time constant of less than two minutes.
However, Tsangaris does disclose a controller with a closed-loop time constant of less than two minutes (para. 259 discloses a closed-loop time constant of 30-60 seconds for a steam flow rate controller).
Calvani and Tsangaris are considered analogous to the claimed invention because they both are in the field of combustors for burning waste. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the steam flow controller of Calvani to have a closed-loop time of 30-60 seconds like Tsangaris in order to adjust to differences in observed and specified value in a timely manner (Tsangaris: para. 230).
Regarding claim 4, Calvani in view of Tsangaris discloses the invention of claim 1 and Calvani further discloses adjusting an overfire air flow of the heat generator (Pg. 9, para. 2 discloses the primary air adjustment assembly having an overfire air flow supply) when the current instantaneous heat release does not correspond to the current firing demand (see Fig. 4 and the last bullet of claim 1.).
Regarding claim 5, Calvani in view of Tsangaris discloses the invention of claim 1 and Calvani further discloses adjusting a rate of fuel flow to the heat generator (waste feeding assembly) when the current instantaneous heat release does not correspond to the current firing demand (see pg. 9, para. 4 to pg. 10, para. 1. Pg. 15, para. 1 discloses control of the waste feed relying on controller R01 which determines if the combustion process is balanced).
Regarding claim 6, Calvani in view of Tsangaris discloses the invention of claim 1 and Calvani further discloses adjusting a rate of vibration of a grate of the heat generator when the current instantaneous heat release does not correspond to the current firing demand (control of the motion of grids as disclosed in pg. 15, para. 1. Pg. 21, para. 2 discloses the grid moving back and forth which is considered vibration).
Regarding claim 7, Calvani in view of Tsangaris discloses the invention of claim 1 and Calvani further discloses wherein comparing the current instantaneous heat release to the current firing rate demand comprises determining whether a difference between the current instantaneous heat release and the current firing demand is beyond a predetermined tolerance (Fig. 3a and pg. 13, para. 3 to pg. 14, para. 1 disclose a theoretical steam flow rate being compared to a minimum and maximum range around the theoretical steam flow rate. Though it is not explicitly disclosed that a difference is taken between the theoretical steam flow and the minimum/maximum range, the examiner believes that comparing a value to a min/max boundary is functionally identical to monitoring a difference between a desired and measured value); and wherein the current instantaneous heat release not corresponding to the current firing demand comprises the difference being beyond the predetermined tolerance (determining whether the recorded steam flow rate exceeds a minimum or a maximum value is analogous to a difference exceeding a tolerance).
Regarding claim 9, Calvani in view of Tsangaris discloses the invention of claim 8 and Calvani further discloses receiving a subsequent firing rate demand; determining a subsequent instantaneous heat release; comparing the subsequent instantaneous heat release with the subsequent firing rate demand; and when the subsequent instantaneous heat release does not correspond to the subsequent current firing demand, adjusting the underfire airflow of the heat generator (pg. 10, para. 4 to pg. 11, para. 1 discloses the adjustment unit being an iterative process and pg. 15, para. 1 disclose a continuous process of comparing detected values and setpoints after adjustments).
Regarding claim 10, Calvani in view of Tsangaris discloses the invention of claim 9 and Calvani further discloses wherein determining the instantaneous heat release is further based on the at least one previously-determined instantaneous heat release (pg. 15, para. 1 discloses the steam flow rate being controlled by a PID controller which uses the previous steam flow rate value to iterate the next steam flow rate value. See Fig. 3a).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvani as applied to claim 1 above, and further in view of US 2009/0142717 (referred to as Lavelle).
Regarding claim 2, Calvani in view of Tsangaris discloses the invention of claim 1 and Calvani further discloses wherein the current instantaneous heat release is based on a flow rate of steam produced by the heat generator (See pg. 4, paras. 3-4).
Calvani does not explicitly disclose the current instantaneous heat release being based partially on a pressure change in the heat generator.
However, Lavelle does disclose a current instantaneous heat release being based partially on a pressure change in a heat generator (para. [0017] discloses the use of steam pressure within a combustion system being a determination of heat release).
Calvani and Lavelle are considered analogous to the claimed invention because they both are in the field of control systems for combustors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Calvani to include steam pressure as a factor in determining the instantaneous heat release, like Lavelle does, in order to maintain a combustion processes by monitoring the steam pressure and controlling the steam pressure relative to a desired setpoint (Lavelle, para. [0017]).
Regarding claim 3, Calvani in view of Tsangaris and Lavelle discloses the invention of claim 2 and Calvani further discloses wherein the current instantaneous heat release is further based on at least one of a composition of a flue gas output by the heat generator, a temperature profile for the heat generator, a heat transfer differential measured between first and second points within the heat generator, and a parameter of a water drum associated with the heat generator (pg. 4, para. 3 of Calvani discloses the thermal efficiency being based on oxygen composition of the fumes and temperature of the combustion chamber).
Claims 11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvani in view of US 2016/0283254 (referred to as Hill).
Regarding claim 11, Calvani discloses a system for modulating a solid-fuel-based combustion process (automatic control system. See pg. 9, para. 3), comprising: a processing unit (processing unit. See pg. 9, para. 3); and memory having stored thereon program instructions (matrix Z01. See pg. 11, para. 4 and Figs. 3a-12f) executable by the processing unit (see pg. 11, para. 4) for: determining, at a virtual sensor (data matrix Z01 as disclosed on pg. 11, para. 3), a current instantaneous heat release of a solid-fuel-based heat generator (steam sensors RV records steam production which determines the thermal potentiality of the furnace. See pg. 4, paras. 3-4) based on at least two sensor values (pg. 10, para. 1 discloses the use of at least two sensors determining the parameters used in the control system. Pg. 12, para. 4 to the top of pg. 13 discloses determination of various setpoints which indicate the state of heat release within the combustor and correspond to the sensors); comparing the current instantaneous heat release to a current firing rate demand (Fig. 3a and pg. 13, para. 4 to pg. 5, para. 1 disclose a controller comparing the sensed steam flow rate to an input desired steam flow rate which indicate the heat release and firing rate demand respectively) received from a slow-speed controller (pg. 15, para. 1 and fig. 2 discloses steam controller R01 which outputs a signal indicative of the steam flow balance. Pg. 15, para. 2 to pg. 16 para. 1 discloses steam controller R01 being slower than wet oxygen controller R02.) comprising one of as steam flow controller (see pg. 15, para. 1 and fig. 2) and a steam pressure controller; and when the current instantaneous heat release does not correspond to the current firing rate demand, adjusting an underfire air flow of the heat generator (see Fig. 4 and pg. 11, para. 3 to pg. 12, para. 1. Pg. 9, para. 2 discloses the primary air adjustment assembly having an underfire air flow supply).
Calvani does not explicitly disclose a configuration of a controller with a closed-loop time constant of less than two minutes.
However, Tsangaris does disclose a controller with a closed-loop time constant of less than two minutes (para. 259 discloses a closed-loop time constant of 30-60 seconds for a steam flow rate controller).
Calvani and Tsangaris are considered analogous to the claimed invention because they both are in the field of combustors for burning waste. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the steam flow controller of Calvani to have a closed-loop time of 30-60 seconds like Tsangaris in order to adjust to differences in observed and specified value in a timely manner (Tsangaris: para. 230).
Calvani also does not explicitly disclose a non-transitory computer-readable memory.
However, Hill does disclose a non-transitory computer-readable memory (non-transitory computer-readable storage medium as disclosed by claim 7).
Calvani and Hill are considered analogous to the claimed invention because they both are in the field of control systems for power production systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Calvani to include the computer readable storage medium of Hill in order to allow the storage and transportation of Calvani's executable program (Hill, para. [0042]).
Regarding claim 14, Calvani in view of Tsangaris and Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for adjusting an overfire air flow of the heat generator (Pg. 9, para. 2 discloses the primary air adjustment assembly having an overfire air flow supply) when the current instantaneous heat release does not correspond to the current firing demand (see Fig. 4 and the last bullet of claim 1).
Regarding claim 15, Calvani in view of Tsangaris and Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for adjusting a rate of fuel flow to the heat generator (waste feeding assembly) when the current instantaneous heat release does not correspond to the current firing demand (see pg. 9, para. 4 to pg. 10, para. 1. Pg. 15, para. 1 discloses control of the waste feed relying on controller R01 which determines if the combustion process is balanced).
Regarding claim 16, Calvani in view of Tsangaris and Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for adjusting a rate of vibration of a grate of the heat generator when the current instantaneous heat release does not correspond to the current firing demand (control of the motion of grids as disclosed in pg. 15, para. 1. Pg. 21, para. 2 discloses the grid moving back and forth which is considered vibration).
Regarding claim 17, Calvani in view of Tsangaris and Hill discloses the invention of claim 11 and Calvani further discloses wherein comparing the current instantaneous heat release to the current firing rate demand comprises determining whether a difference between the current instantaneous heat release and the current firing demand is beyond a predetermined tolerance (Fig. 3a and pg. 13, para. 3 to pg. 14, para. 1 disclose a theoretical steam flow rate being compared to a minimum and maximum range around the theoretical steam flow rate. Though it is not explicitly disclosed that a difference is taken between the theoretical steam flow and the minimum/maximum range, the examiner believes that comparing a value to a min/max boundary is functionally identical to monitoring a difference between a desired and measured value); and wherein the current instantaneous heat release not corresponding to the current firing demand comprises the difference being beyond the predetermined tolerance (determining whether the recorded steam flow rate exceeds a minimum or a maximum value is analogous to a difference exceeding a tolerance).
Regarding claim 19, Calvani in view of Tsangaris and Hill discloses the invention of claim 11 and Calvani further discloses the program instructions being further executable for : receiving a subsequent firing rate demand; determining a subsequent instantaneous heat release; comparing the subsequent instantaneous heat release with the subsequent firing rate demand; and when the subsequent instantaneous heat release does not correspond to the subsequent current firing demand, adjusting the underfire airflow of the heat generator (pg. 10, para. 4 to pg. 11, para. 1 discloses the adjustment unit being an iterative process and pg. 15, para. 1 disclose a continuous process of comparing detected values and setpoints after adjustments).
Regarding claim 20, Calvani in view of Tsangaris and Hill discloses the invention of claim 19 and Calvani further discloses wherein determining the subsequent instantaneous heat release is further based on the at least one previously-determined instantaneous heat release (pg. 15, para. 1 discloses the steam flow rate being controlled by a PID controller which uses the previous steam flow rate value to iterate the next steam flow rate value. See Fig. 3a).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvani in view of Tsangaris and Hill, as applied to claim 11 above, and further in view of Lavelle.
Regarding claim 12, Calvani in view of Tsangaris and Hill discloses the invention of claim 11 and the combination further discloses wherein the current instantaneous heat release is based on a flow rate of steam produced by the heat generator (See pg. 4, paras. 3-4).
The combination does not explicitly disclose the current instantaneous heat release being based partially on a pressure change in the heat generator.
However, Lavelle does disclose a current instantaneous heat release being based partially on a pressure change in a heat generator (para. [0017] discloses the use of steam pressure within a combustion system being a determination of heat release).
Calvani and Lavelle are considered analogous to the claimed invention because they both are in the field of control systems for combustors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Calvani to include steam pressure as a factor in determining the instantaneous heat release, like Lavelle does, in order to maintain a combustion processes by monitoring the steam pressure and controlling the steam pressure relative to a desired setpoint (Lavelle, para. [0017]).
Regarding claim 13, Calvani in view of Tsangaris, Hill, and Lavelle discloses the invention of claim 12 and the combination further discloses wherein the current instantaneous heat release is further based on at least one of a composition of a flue gas output by the heat generator, a temperature profile for the heat generator , a heat transfer differential measured between first and second points within the heat generator , and a parameter of a water drum associated with the heat generator (pg. 4, para. 3 discloses the thermal efficiency being based on oxygen composition of the fumes and temperature of the combustion chamber).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9,657,946 (Young et al.) discloses a control system with redundant sensors for a plurality of parameters;
US 9,353,945 (Gross et al.) discloses a closed loop control system for a burner;
US 4,870,912 (Lee) discloses a control system for a furnace which controls air flow to control the combustion process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762